DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 07/01/2021. In virtue of this communication, claims 1 – 36 have been cancelled by preliminary amended; claims 37 – 53 were added. Claims 37 – 53 are currently pending in the instant application.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 37 – 51 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 4, 7 – 13, 16 – 18, 20 – 24 of U.S. Patent No. 9,807,564 B2. Take an example of claim 37 of the instant application and claim 1 of  Patent 9,807,564. The claims of the instant application encompass the same subject matter except not including the detail of, e.g., “a context detection module” as in Patent No. 9,807,564 B2.  However, the context detection module of the Patent No. 9,807,564 B2 belongs to the mobile device to do steps the same as in the instant application. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the instant application to do the same process as in Patent No. 9,807,564 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPS) 136 USPQ 184 (1863). 
4.	Claims 37 – 50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,142,791 B2. Take an example of claim 37 of the instant application and claim 1 of  Patent 10,142,791. The claims of the instant application encompass the same subject matter except not including the details of “the first sensor group is at a lowest level in the hierarchy” as in Patent No. 10,142,791 B2.  However, this limitation is inherently because the instant application discloses first and second sensor group, thus hierarchy. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the instant application to do the same process as in Patent No. 10,142,791 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPS) 136 USPQ 184 (1863).
5.	Claims 37 – 53 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 4, 7 – 13, 19 – 23, 27 – 28, 32 of U.S. Patent No. 11,057,738 B2. Take an example of claim 37 of the instant application and claim 1 of  Patent 11,057,738. The claims of the instant application encompass the same subject matter as in Patent No. 11,057,738 even though claim 37 including limitation “apparatus configured to worn on a user wrist”. Although the conflicting claims are not identical, they are not patentably distinct from each other because omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPS) 136 USPQ 184 (1863). 
Claim Interpretation
6.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	Claim limitation “each classifier” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “each classifier” is shown as “Classifier 1”, “Classifier 2”, “Classifier 3” in Fig. 2 as a generic box. The description “each classifier” does not impart structure.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 37 – 47 and 48 – 50 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: In specification, each classifier comprises a module for determining the classification coupled to a power supply controller, which is activated by a signal indicating a detection by the module for determining the classification of the identified context in the given group and adapted to power on a sensors group having a higher level, in order to read the context indicated by the group's classifier, whereas the classifiers further comprise an adaptation module configured to adapt the configuration of the classifier based on the results of classifications indicated by the classifiers of higher level groups. From paragraph [0061] stated that the classifiers may be implemented in a form of electronic circuits performing specific functions or they may for example be implemented as software stored in the non-volatile memory 103 of the device 100, loaded into RAM 102 when needed and executed by the processor.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 37 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 37, in the preamble, recites “an apparatus configured to worn on a user wrist”; and claim 51, in the preamble, recites “a wrist-based mobile device”. The Examiner has reviewed the specification and finds insufficient evidence of any embodiment describing the configuration making the apparatus to be worn on a wrist.  The best the Examiner can find is paragraph [0003] describing mobile devices as including watches and claim 45 claiming the apparatus as a watch. The Examiner acknowledges that watches can be attached to a wrist. However, all watches are not wrist worn and all not attached by the same configuration. Accordingly, the term ‘watch’ does not inherently mean a particular configuration.  Claims 37 and 51 call for a configuration to worn on the wrist.  The specification does not describe a configuration for the apparatus to be attached to the wrist. 
Because the specification does not describe any attachment configuration, and the terms used in the specification such as ‘watch’ do not connote any inherent attachment configuration, claims 37 and 51 are rejected under 35 U.S.C. 112(a) as directed to subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention as failing to comply with the enablement requirement.
10.	Claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 45 requires the apparatus to be a watch.  The Examiner has reviewed the specification and finds insufficient evidence of an embodiment describing a watch. The best the Examiner can find is Figure 1, showing a device with sensors and an interface 104. However, the Examiner finds insufficient evidence of any described components of a watch. 
Accordingly, claim 45 is rejected under 35 U.S.C. 112(a) as being directed to subject matter that is not described in the specification such a way to reasonably convey the inventor(s), at the time the application was filed, had possession. 
11.	Claims 38 – 47 and 52 – 53 are also rejected because they directly / indirectly depend to claims 37 and 51 respectively.    




Claim Rejections - 35 USC § 103
12.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

13.	Claims 37 - 47, 51, and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leppanen et al. (here referred to as “Leppanen”) (Pub # US 2013/0238535 A1) in view of Wilkinson et al. (here referred to as “Wilkinson”) (Patent # 6,122,521) and Oliver et al. (here referred to as “Oliver”) (Pub # US 2004/0002838 A1).
Regarding claims 37 and 51, Leppanen discloses an apparatus and method of detecting context of a mobile device (see apparatus in Fig. 3, [0001], [0051], [0125] discussing various mobile devices). Leppanen does not expressly discloses configured to worn on a user wrist and thus wrist based. 
In analogous art, Wilkinson teaches configured to worn on a user wrist and thus wrist based (see Wilkinson, Fig. 3 and abstract, discussing a remote unit for locating persons and giving visual context of the person).     
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the Leppanen invention and modify it to be configured to be attached to the wrist of the user and thus wrist based, as taught by Wilkinson to miniaturize the device and conveniently allow it to be attached to persons such as small children for locating them (see Wilkinson, col. 2 lines 60 - 67).
Leppanen and Wilkinson disclose a plurality of sensors and a plurality of sensor groups, the plurality of sensors including an accelerometer, a microphone, and a location sensor, wherein each of the sensor groups is assigned at least one of the sensors (see Leppanen Fig. 3, Fig. 5a, Fig. 5b, Fig. 6, [0055], [0067], [0069], [0073], [0076] for physical sensor group and virtual sensor group. These sensors include at least in Fig. 5a, one sensor accelerometer 501, microphone 26, a proximity sensor 503, thus one type of location, and GPS location each belong to group. For example, the microphone is in the virtual sensor group), and wherein the plurality of sensor groups are arranged hierarchically (see Leppanen [0070], [0072] for manage physical sensors, pre-processes physical sensor data and extract a first level of context data, then a second level of context fusion is performed to fuse the physical sensor data with virtual sensor data, thus arranged hierarchically); and 
a plurality of classifiers (see Leppanen sensor processor 78 and fusion manager 80 in Fig. 3), wherein each classifier is assigned to a sensor group (see Fig. 3, [0067] for sensor processor is assigned to physical sensor group, [0069] for fusion manager is assigned to virtual sensor group), and wherein each classifier is configured to evaluate one or more contexts based on signals from one or more sensors assigned to the same sensor group as the classifier (see Leppanen [0067], [0069], [0070] for context data extraction, classification, determination and fusion of the extracted context data which performed by different entities such as sensor processor and/or fusion manager); and 
wherein the apparatus is configured to:
activate a classification by a classifier (i.e., Leppanen 78 in Fig. 3) assigned to a first sensor group to evaluate a first context of the mobile device, (see Leppanen [0067], [0070], [0072], [0073], where Leppanen describes level 1 is performed in the sensor processor and the context data that results are communicated to the processor 70 of the apparatus when requested (thus activate), data corresponding to Context.sub.1 is defined as a set of fused context data derived from a set of context data sensed by the physical sensors); 
activate a classification by a classifier (i.e., Leppanen 80 in Fig. 3) assigned to a second sensor group to evaluate the first context of the mobile device after a result of the classification by the classifier assigned to the first sensor group (see Leppanen, [0069], [0070], [0072], [0073], where Leppanen describes level 2 context fusion (i.e., higher level) which involves the basic context generated during level 1 context fusion and virtual sensor data from one or more virtual sensors to create more reliable context information with a time stamp; as such, Context.sub.2 is formed from the fusion of Context.sub.1 with virtual sensor data); and 
adapt a configuration of the classifier assigned to the first sensor group based, at least in part, on a result of the classification by the classifier assigned to the second sensor group (see Leppanen [0049], [0074], [0084], [0096], [0097] for enable continuous and adaptive context sensing for level 1 context and adaptation data from the classifications are used to adapt the corresponding context models; and if could not conclude the context, some virtual sensor data with the adaptation data from lower layers will improve the accuracy of the context determination).
Leppanen and Wilkinson teach the processor (70, Leppanen) communicates to the sensor processor and fusion manager. In case Applicant considers that is a single classifier, examiner using Oliver’s reference as below.
In an analogous art, Oliver discloses a plurality of classifiers (see Oliver, Fig. 2, Fig. 4, [0023] – [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the Leppanen an Wilkinson invention by employing the teaching as taught by Oliver to have a plurality of classifiers such that facilitates a hierarchical, concrete, real-time, and multi-modal activity-recognition approach to becoming context aware of environment and activities thereby provides more accuracy improvement (see Oliver, [0006]).
Regarding claim 38, Leppanen in view of Wilkinson and Oliver disclose wherein at least one of the sensor groups is assigned two or more of the classifiers (see Leppanen, Fig. 3, [0069], [0071] for physical sensor group is assigned to sensor processor and fusion manager).
Regarding claim 39, Leppanen in view of Wilkinson and Oliver disclose wherein the two or more classifiers assigned to the same sensor group are configured to evaluate different contexts of the mobile device (see Leppanen, Fig. 3, [0049], [0069], [0072], [0095], [0096]).
	Regarding claim 40, Leppanen in view of Wilkinson and Oliver disclose wherein at least one of the classifiers is configured to evaluate a plurality of contexts of the mobile device (see Leppanen, [0004], [0069], [0137]).
Regarding claim 41, Leppanen in view of Wilkinson and Oliver disclose wherein classification by the classifier assigned to the first sensor group to evaluate the first context of the mobile device is performed continuously (see Leppanen, [0032], [0074], [0134]). Page 21 of 26123-0002US2
Regarding claims 42 and 43, Leppanen in view of Wilkinson and Oliver disclose wherein classification by the classifier assigned to the first sensor group to evaluate the first context of the mobile device is performed periodically, wherein the periodic classification comprises a variable period (see Leppanen, [0128], [0134], or see Oliver, [0021], [0024], [0057]).
Regarding claim 44, Leppanen in view of Wilkinson and Oliver disclose wherein the variable period is determined by a location sensor (see Leppanen, [0134], or see Oliver, [0056]).
Regarding claim 45, Leppanen in view of Wilkinson and Oliver disclose wherein the apparatus is a watch that is configured to change a mode of operation of one or more sensors assigned to the second sensor group from a first power state to a second power state when the classification by the classifier assigned to the second sensor group is activated (see Leppanen, [0138], and see Wilkinson, Fig. 3).
Regarding claims 46 and 47, Leppanen in view of Wilkinson and Oliver disclose wherein the mobile device is configured to activate the classification by the classifier assigned to the second sensor group when the result of the classification by the classifier assigned to the first sensor group is positive/negative (see Leppanen, Fig. 8, [0069], [0072], [0096], [0097]).
Regarding claim 52, Leppanen in view of Wilkinson and Oliver disclose the method of claim 51, wherein the plurality of sensor groups are arranged hierarchically such that a total amount of energy required to determine a classification result in lower level groups is less than an amount of energy required to determine a result of the classification in groups of higher levels (see Leppanen, [0074], [0134], [0138]).

14.	Claim 53 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leppanen et al. (here referred to as “Leppanen”) (Pub # US 2013/0238535 A1) in view of Wilkinson et al. (here referred to as “Wilkinson”) (Patent # 6,122,521) and Oliver et al. (here referred to as “Oliver”) (Pub # US 2004/0002838 A1) as applied to claim 51 above, and further in view of Sinivaara (here referred to as “Sinivaara) (Pub # 2006/0079180).
Regarding claim 53, Leppanen in view of Wilkinson and Oliver disclose the apparatus of claim 37, wherein the plurality of sensors further includes a light sensor, and a compass (see Leppanen, [0050] discussing a light sensor, [0134] discussing a compass).
Leppanen in view of Wilkinson and Oliver do not expressly disclose a magnetic field sensor. 
In an analogous art, Sinivaara teaches a magnetic field sensor (see Sinivaara, [0009] for the mobile device includes a short-range communication module and a magnetic field sensor in communication with the short-range communication module that detects a magnetic field and, in response to detection of the magnetic field, provides an operational mode-changing input to the short-range communication module).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the invention of Leppanen, Wilkinson and Oliver, by employing the teaching as taught by Sinivaara to have a magnetic field sensor, to allow greater conservation of power by changing the mode of the device to use a short-range transceiver (see Sinivaara, [0007]).

15.	Claims 48 – 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leppanen et al. (here referred to as “Leppanen”) (Pub # US 2013/0238535 A1) in view of Oliver et al. (here referred to as “Oliver”) (Pub # US 2004/0002838 A1).
Regarding claim 48, Leppanen discloses a mobile device (see an apparatus in Fig. 3), comprising: 
a plurality of sensors and a plurality of sensor groups, the plurality of sensors including an accelerometer, a microphone, and a location sensor, wherein each of the sensor groups is assigned at least one of the sensors (see Fig. 3, Fig. 5a, Fig. 5b, Fig. 6, [0067], [0069], [0070], [0072], [0073], [0104], [0105] for physical sensor group and virtual sensor group, that have sub-processes operating at different layers of the operating system applied to classify the context at different layers, see also Fig. 4 showing a plurality of processors or processes running different groups of sensors, and [0049] discussing context determination on multiple layers), and wherein the plurality of sensor groups are arranged hierarchically (see [0049], [0050], [0070], [0072] discussing a hierarchy for manage physical sensors, pre-processes physical sensor data and extract a first level of context data, then a second level of context fusion is performed to fuse the physical sensor data with virtual sensor data, thus arranged hierarchically); and 
a plurality of classifiers (see sensor processor 78 and fusion manager 80 in Fig. 3, see also [0070], [0072], [0073], [0104], [0105] for discussing that the processors have different subprocesses at the operating system layers, applied for classifying context at different hierarchical layers, thus, a plurality of classifiers), wherein each classifier is assigned to a sensor group (see Fig. 3, [0067], [0072], [0073], [0104], [0105] for sensor processor is assigned to physical sensor group, see [0069] for fusion manager is assigned to virtual sensor group, also see [0070] discussing many entities, i.e. processor or processes operating in a layer/linear way to classify at many layered levels), and wherein each classifier is configured to evaluate one or more contexts based on signals from one or more sensors assigned to the same sensor group as the classifier (see citations above, and  [0067], [0069], [0070], [0072], [0073] for context data extraction, classification, determination and fusion of the extracted context data which performed by different entities such as sensor processor and/or fusion manager, with many subprocesses acting at different layers to classify); and 
wherein the mobile device is configured to: 
evaluate a first context of the mobile device by activating a classification using at least two of the classifiers in sequence, (see [0067], [0070], [0072], [0073], where Leppanen describes activating operating system classifiers at first and second layers then fusing those layers for data corresponding to Context.sub.1 is defined as a set of fused context data derived from a set of context data sensed by the physical sensors, and applied to at least another context); 
and adapt a configuration of a classifier based, at least in part, on a result of a classification by another classifier. (see [0049], [0072] [0073 [0074], [0084], [0096], [0097] for enable continuous and adaptive context sensing for level 1, or lower levels, by feeding back results to however levels, that adapt how thee classify their respective context and adaptation data from the classifications are used to adapt the corresponding context models; and if could not conclude the context, some virtual sensor data with the adaptation data from lower layers will improve the accuracy of the context determination).
Leppanen teaches the processor 70 communicates to the sensor processor and fusion manager. In case Applicant considers that is a single classifier, examiner using Oliver’s reference as below.
In an analogous art, Oliver discloses a plurality of classifiers (see Oliver, Fig. 2, Fig. 4, [0023] – [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the Leppanen invention by employing the teaching as taught by Oliver to have a plurality of classifiers such that facilitates a hierarchical, concrete, real-time, and multi-modal activity-recognition approach to becoming context aware of environment and activities thereby provides more accuracy improvement (see Oliver, [0006]).
Regarding claim 49, Leppanen in view of Oliver disclose wherein activating classification using at least two of the classifiers in sequence comprises activating a classification by a subsequent classifier after a positive classification by a prior classifier. (see Leppanen, Fig. 8, [0069], [0072], [0096], [0097]).
Regarding claim 50, Leppanen in view of Oliver disclose herein the mobile device is further configured to evaluate a second context of the mobile device by activating classification using at least two of the classifiers in sequence (see Leppanen, [0067], [0070], [0072], [0073], where Leppanen describes activating operating system classifiers at first and second layers then fusing those layers for data corresponding to Context.sub.1 is defined as a set of fused context data derived from a set of context data sensed by the physical sensors for another context).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645